Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remark, filed on 11/23/2020, with respect to the rejection(s) of claims 37- 42, 47, 49, 51 are rejected under 35 U.S.C. 103 as being unpatentable over “Sitaram” (US 9,386,497) in view of “Paladugu” (US 2014/0064156), claim 52 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sitaram, and claims 50, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Sitaram in view of “Shan” (US 2017/0188270 Al) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 	 However, upon further consideration, a new ground(s) of rejection is made in view of the combined teachings of D1 : "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E­UTRA); Study on Voice and Video enhancement for L TE (Release 14)", 3GPP STANDARD; 3GPP TR 36.750, 3GPP, vol. RAN WG2, V14.0.0, 12 October 2016, pages 1-28, XP051173107 and  D2 : FRANKKILA TOMAS et al (US 2010/017509).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-40, 46-47, 49, 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of  D2.
Regarding claim 37, D1 discloses a network node configured for operation in a wireless communication network (see D1, page 22, section 7: Vol TE/video enhancements to improve quality; eNB hosting the Vol TE bearer) and comprising: communication circuitry configured to communicatively couple the network node to one or more other nodes; processing circuitry operatively associated with the communication circuitry and configured to: 
 	receive robustness information for a plurality of media configurations available for use in a multimedia session involving a wireless communication device connected to the wireless communication network (see page 23, Table 7.1.2-1: EVS modes are media configurations as they represent codecs having corresponding Transport block size and Target BLER; page 23, lines 1-2: “Packet Error Loss Rate is part of QoS information provided to E-UTRAN by means of QoS Class Identifier (QCJ) for the purpose of QoS enforcement at the eNB”); 
 	determine, from the robustness information, a fault tolerance of the detected media configuration (see D1, page 23, lines 1-2: Packet Error Loss Rate is a fault tolerance received in the QoS information provided to E-UTRAN/eNB hosting the Vol TE bearer); and 
set a service continuity threshold in dependence on the fault tolerance of the detected media configuration, the service continuity threshold used for switching the multimedia session between a packet-switched transport and a circuit-switched transport (see D1: page 23, lines 2-3: “Likewise, the eNB hosting the Vol TE bearer could use the BLER target information for the following purposes. 1. Extending coverage/time in Vol TE by setting the threshold for handing over to SRVCC at a higher BLER target”).  
 	However, D1 does not expressly disclose detect, as a detected media configuration, which media configuration in the plurality of media configurations is in use for the multimedia session; 

At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate D2’s teachings into D1.  The suggestion/motivation would have been to monitor of the on-going session to determine any change in the selected media configuration to be used to allow adaptation of other configuration as suggested by D2. 
Regarding claim 38, the combined teachings of D1 and D2 disclose the network node of claim 37, wherein the network node is a radio network node in the wireless communication network that provides or controls a radio link connecting the wireless communication device to the wireless communication network (see D2, Fig. 6, p. [0087], e.g., the user equipment (UE) 10-1, 10-2 of two users A and B are communicating through a communication network. In this particular example, the communication goes through an announcement server 30).  
 Regarding claim 39, the combined teachings of D1 and D2 disclose the network node of claim 37, wherein the processing circuitry is configured to detect the media configuration in use on an ongoing basis, and to repeat the determine and set operations in response to the detected 
 	Regarding claim 40, the combined teachings of D1 and D2 disclose the network node of claim 37, wherein the processing circuitry is configured to receive the robustness information from an Internet Protocol Multimedia Subsystem (IMS) that is supporting the multimedia session, or from another network node operating as a Policy and Charging Rules Function (PCRF) for the wireless communication network (see D1, pages 17-18, section 6.1.3: IMS scenario, PCRF entity shown in Table 6.1.3-1).
	Regarding claim 46, the combined teachings of D1 and D2 disclose the network node of claim 37, wherein each media configuration comprises a redundancy configuration, and wherein the processing circuitry is configured to detect which media configuration is in use for the multimedia session by detecting which redundancy configuration is being used for packets flowing in the multimedia session (see D1, page 22, section 7.1.2, second paragraph: EVS offers partial redundancy based error robust channel aware mode at 13.2).  
 	Regarding claim 47, the combined teachings of D1 and D2 disclose the network node of claim 37, wherein the processing circuitry is configured to receive the robustness information as policy information that maps different media configurations to different settings of the service 
 	Regarding claim 49, D1 discloses a network node configured for operation in an Internet Protocol Multimedia Subsystem (IMS), the network node comprising: communication circuitry configured for communicating with a node in a wireless communication network (see D1, page. 10, Fig. 5.3.2.1-1); and processing circuitry operatively associated with the communication circuitry and configured to: 
determine a plurality of media configurations available for use for a multimedia session involving a wireless communication device connected to the IMS via the wireless communication network; and indicate the available media configurations to the node in the wireless communication network, and further indicate robustness information for the available media configurations (see page 23, Table 7.1.2-1: EVS modes are media configurations as they represent codecs having corresponding Transport block size and Target BLER; page 23, lines 1-2: “Packet Error Loss Rate is part of QoS information provided to E-UTRAN by means of QoS Class Identifier (QCJ) for the purpose of QoS enforcement at the eNB”), thereby enabling the wireless communication network to determine fault tolerances of the media configurations (see D1, page 23, lines 1-2: Packet Error Loss Rate is a fault tolerance received in the QoS information provided to E-UTRAN/eNB hosting the Vol TE bearer) and to set a service continuity threshold in dependence on the fault tolerance of whichever one of the media configurations is in use for the multimedia session, said service continuity threshold used for deciding when to switchover the multimedia session between a packet-switched transport and a 
 	However, D1 does not expressly disclose determine fault tolerances of the available media configurations.
 D2 disclose the above recited limitations (see D2, p. [0088], e.g., the announcement server 30 is configured to monitor the session setup between the users to identify one or more valid user media configurations. Information on valid user media configurations is normally stored together with associated identifiers in a table (not shown) in connection with the announcement server, and p. [0090], e.g., it may also be advantageous to monitor further control information during the communication session between the users, and especially feedback information for link adaptation to identify any possible changes to the user media configuration such as a change of codec mode or redundancy mode, allowing adaptation of the configuration of the announcement media according to the most recent information about the user media configuration).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate D2’s teachings into D1.  The suggestion/motivation would have been to monitor of the on-going session to determine any change in the selected media configuration to be used to allow adaptation of other configuration as suggested by D2. 
 	Regarding claim 50, the combined teachings of D1 and D2 disclose the network node of claim 49, wherein the processing circuitry is configured to indicate priorities for one or more of the available media configurations to one or more other nodes involved in negotiating which 
 	Regarding claim 51, D1 discloses a network node configured for operation in a wireless communication network, the network node comprising: communication circuitry configured for communicating with a radio network node in the wireless communication network, the radio network node connecting a wireless communication device to the wireless communication network; and processing circuitry operatively associated with the communication circuitry and configured to: 
 receive information indicating a plurality of media configurations available for use in a multimedia session involving the wireless communication device (see page 23, Table 7.1.2-1: EVS modes are media configurations as they represent codecs having corresponding Transport block size and Target BLER; page 23, lines 1-2: “Packet Error Loss Rate is part of QoS information provided to E-UTRAN by means of QoS Class Identifier (QCJ) for the purpose of QoS enforcement at the eNB”); determine robustness information corresponding to the media configurations, the robustness information indicating corresponding fault tolerances of the media configurations (see D1, page 23, lines 1-2: Packet Error Loss Rate is a fault tolerance received in the QoS information provided to E-UTRAN/eNB hosting the Vol TE bearer); and send the robustness information to the radio network node, thereby enabling the radio network node to set a service continuity threshold in dependence on the fault tolerance of the media configuration it detects as being in use for the multimedia session, the service continuity threshold used for switching the multimedia session between a packet-switched transport and a circuit- switched 
 	However, D1 does not expressly disclose determine robustness information corresponding to the available media configurations, the robustness information indicating corresponding fault tolerances of the available media configurations.
 	D2 disclose the above recited limitations (see D2, p. [0088], e.g., the announcement server 30 is configured to monitor the session setup between the users to identify one or more valid user media configurations. Information on valid user media configurations is normally stored together with associated identifiers in a table (not shown) in connection with the announcement server, and p. [0090], e.g., it may also be advantageous to monitor further control information during the communication session between the users, and especially feedback information for link adaptation to identify any possible changes to the user media configuration such as a change of codec mode or redundancy mode, allowing adaptation of the configuration of the announcement media according to the most recent information about the user media configuration).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate D2’s teachings into D1.  The suggestion/motivation would have been to monitor of the on-going session to determine any change in the selected media configuration to be used to allow adaptation of other configuration as suggested by D2. 
Regarding claim 52, D1 discloses a wireless communication device comprising: communication circuitry configured to receive information from a wireless communication network supporting a multimedia session involving the wireless communication device (see page 
 	However, D1 does not expressly disclose wherein the media configuration in use is selected from a plurality of media configurations available for use for the multimedia session;
and processing circuitry operatively associated with the communication circuitry and configured to control media configuration changes made or requested by the wireless communication device during the multimedia session, in dependence on the information.
 	D2 disclose the above recited limitations (see D2, p. [0088], e.g., the announcement server 30 is configured to monitor the session setup between the users to identify one or more valid user media configurations. Information on valid user media configurations is normally stored together with associated identifiers in a table (not shown) in connection with the announcement server, and p. [0090], e.g., it may also be advantageous to monitor further control information during the communication session between the users, and especially feedback information for link adaptation to identify any possible changes to the user media configuration such as a change of codec mode or redundancy mode, allowing adaptation of the configuration of 
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate D2’s teachings into D1.  The suggestion/motivation would have been to monitor of the on-going session to determine any change in the selected media configuration to be used to allow adaptation of other configuration as suggested by D2. 
Allowable Subject Matter
Claims 41-45, 53-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477